
	
		I
		112th CONGRESS
		1st Session
		H. R. 1521
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  special resource study of the West Hunter Street Baptist Church in Atlanta,
		  Georgia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 West Hunter Street Baptist Church
			 Study Act.
		2.Special resource
			 study
			(a)StudyThe
			 Secretary of the Interior shall conduct a special resource study of the
			 historic West Hunter Street Baptist Church, located at 775 Martin Luther King
			 Jr. Drive, S.W., Atlanta, Georgia.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the site;
				(2)determine the
			 suitability and feasibility of designating the area as a unit of the National
			 Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)consult with
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations or any other interested individuals; and
				(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives.
				(c)Applicable
			 LawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5; commonly known
			 as the National Park Service General Authorities Act).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
